Case 18-31754-5-mcr            Doc 212 Filed 02/12/19 Entered 02/12/19 11:44:30                        Desc
                                  Main Document    Page 1 of 4



UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                                         )
In re:                                                                   )
                                                                         )   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                         )   18-31754 (main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                               )   18-31753
ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,                                 )   18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                  )   18-31756
ATLANTA, LLC, and                                                        )
ALLIANCE LTS WINCHESTER, LLC                                             )   18-31757
d/b/a Clarus Linen Systems1                                              )
                                                                         )   Chapter 11 Cases
                                  Debtors.                               )   Jointly Administered
                                                                         )
                                                                         )

 RESERVATION OF RIGHTS OF HSBC BANK USA, NATIONAL ASSOCIATION
   TO DEBTORS’ MOTION FOR AN ORDER AUTHORIZING THE SALE OF
 SUBSTANTIALLY ALL OF ALLIANCE’S ASSETS FREE AND CLEAR OF ALL
          LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES

         HSBC Bank USA, National Association (“HSBC Bank”), by its attorneys Philips

Lytle LLP, hereby files this reservation of rights (“Reservation of Rights”) to the Debtors’

motion authorizing the sale of substantially all of Alliance’s assets (“Sale”), as set forth

herein, to Crown Health Care Laundry Services, LLC, free and clear of all liens, claims,

interests and encumbrances [Docket No. 34] (“Motion”). In support of this Reservation of

Rights, HSBC Bank respectfully states as follows:

                                            BACKGROUND

                 1.      The Purchased Assets2 are encumbered by the first-priority security

interests and liens granted to HSBC Bank, pursuant to (a) that certain Loan and Security

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)
(“Centerstone”); Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”);
Alliance Laundry & Textile Service, LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry
and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS
Winchester, LLC d/b/a Clarus Linen Systems (0892) (“Winchester”).
 Case 18-31754-5-mcr               Doc 212 Filed 02/12/19 Entered 02/12/19 11:44:30                               Desc
                                      Main Document    Page 2 of 4


Agreement dated October 29, 2013 (“Prepetition Loan Agreement”) as security for the

repayment of the Debtors’ outstanding obligations arising thereunder, which totaled

approximately $22 million (“Prepetition Obligations”) as of the Petition Date (such liens,

the “Prepetition Liens”) and (b) that certain Senior Secured Super-Priority Debtor-in-

Possession Loan and Security Agreement dated December 20, 2018 (“DIP Loan

Agreement”) securing the repayment of the Debtors’ postpetition obligations arising

thereunder (“DIP Obligations” and the liens securing the DIP Obligations, the “DIP

Liens”).3

                  2.        On December 21, 2018, the Court entered an Order approving the

Debtors’ entry into the DIP Loan Agreement on an interim basis [Docket No. 33] (“First

Interim Order”).

                  3.        The DIP Loan Agreement requires that HSBC Bank consent to the

sale of the Purchased Assets. See DIP Loan Ag’t §§ 10.20(h), 8.1(ii). Bankruptcy Code

section 363(f) also requires HSBC Bank’s consent to sell the Purchased Assets free and clear

of the Prepetition Liens and DIP Liens. 11 U.S.C. § 363(f).

                  4.        On January 11, 2019, the Court entered the Second Interim Order on

Debtors’ Motion for Postpetition Financing [Docket No. 125] (“Second Interim Order”),

extending the relief granted in the First Interim Order to January 23, 2019.

                  5.        On January 25, 2019, the Court entered the Third Interim Order on

Debtors’ Motion for Postpetition Financing [Docket No. 158] (“Third Interim Order”),

extending the relief granted in the Second Interim Order to February 1, 2019.



         2
          Capitalized terms used but not defined herein shall the meaning assigned to them in the Motion.
         3
          For greater detail regarding the Prepetition Obligations and the Prepetition Liens, please see Paragraphs A
through E of the First Interim Order, as modified by the Fourth Interim Order.
Case 18-31754-5-mcr        Doc 212 Filed 02/12/19 Entered 02/12/19 11:44:30             Desc
                              Main Document    Page 3 of 4


              6.     On February 4, 2019, the Court entered the Fourth Interim Order on

Debtors’ Motion for Postpetition Financing [Docket No. 175] (“Fourth Interim Order” and

collectively with the First Interim Order, the Second Interim Order, and the Third Interim

Order, the “Interim DIP Order”) extending the relief granted in the Third Interim Order to

February 13, 2019 and amending certain provisions of the First Interim Order. The hearing

to consider entry of a final order approving the Debtors’ entry into the DIP Loan Agreement

(“Final DIP Order”) is scheduled for February 13, 2019.

              7.     On January 15, 2019, the Court entered an Order approving, among

other things, the Debtors’ proposed bidding procedures for the Purchased Assets [Docket

No. 134] (“Bid Procedures Order”). Pursuant to the Bid Procedures Order, the hearing to

consider approval of the Sale is scheduled for February 13, 2019 (“Sale Hearing”). The

deadline to submit objections to the approval of the Sale is February 12, 2019, at noon.

              8.     Notwithstanding the deadline to object to the Motion, the Debtors did

not provide the parties in these cases, including HSBC Bank, with draft proposed orders

approving the sales of the Purchased Assets (collectively, the “Draft Sale Orders”) until the

early morning hours of February 12.

                               RESERVATION OF RIGHTS

              9.     HSBC Bank submits that a single morning is insufficient time to

review the terms of a single proposed order approving the sale of the Purchased Assets, let

alone two, especially where the parties in interest, including HSBC Bank and the

Committee, continue negotiating over the appropriate distribution of the proceeds of the

Sale. Moreover, the terms of the Draft Sale Orders will be directly relevant to the terms of

the Final DIP Order. Thus, HSBC Bank requires sufficient time to review the Draft Sale
 Case 18-31754-5-mcr           Doc 212 Filed 02/12/19 Entered 02/12/19 11:44:30           Desc
                                  Main Document    Page 4 of 4


Orders, to finalize the terms of the distribution of proceeds of the Sale, to confirm that the

terms of the Sale are acceptable to HSBC Bank, as required by the DIP Loan Agreement

and Bankruptcy Code Section 363(f), and to ensure that the Draft Sale Orders are in

conformance with the proposed Final DIP Order.

                    10.   Accordingly, HSBC Bank hereby expressly reserves it right to

supplement and/or amend this Reservation of Rights and to assert any additional objections

to the entry of the Draft Sale Orders or to the Sale based upon HSBC Bank’s review of the

Draft Sale Orders and the pending negotiations between the parties-in-interest in these

chapter 11 cases. Nothing in this Reservation of Rights is intended to be, or should be

construed as, a waiver by HSBC Bank of any of its rights under the Prepetition Loan

Agreement, DIP Loan Agreement, the Interim DIP Order, the Bankruptcy Code, or

applicable law. HSBC Bank expressly reserves all such rights, including, without limitation,

the right to: (a) supplement and/or amend this Reservation of Rights, (b) to assert any

additional objections with respect to the entry of the Draft Sale Orders and/or the

distribution of proceeds of the Sale, and (c) assert any further objections as it deems

necessary or appropriate.

Dated: February 12, 2019                        PHILLIPS LYTLE LLP


                                           By      /s/_Angela Z. Miller_______
                                              Angela Z. Miller (Bar Roll No. 514641)
                                              Catherine N. Eisenhut (Bar Roll No. 520849)
                                             Attorneys for HSBC Bank USA, National Association
                                             One Canalside, 125 Main Street
                                             Buffalo, New York 14203
                                             Telephone No.: (716) 847-8400
                                             Facsimile No.: (716) 852-6100
                                             Email: amiller@phillipslytle.com
                                                    ceisenhut@phillipslytle.com
Doc #XX-XXXXXXX.2
